DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species III in the reply filed on 11/5/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claims 3, 5, and 8 are objected to because of the following informalities:  
Regarding claim 3, it should be clarified that the hysteretic controller of claim 1 comprises the charge time to voltage converter instead of these two elements being separate elements.
Regarding claim 5, "preturb and overserve" should be --perturb and observe--. It should also be clarified that the power tracking module of claim 1 comprises the claimed elements of claim 5 instead of these elements being separate elements.  
Regarding claim 8, it needs a period at the end of the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 6-9 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, a method is claimed for adjusting a boost converter clock by decreasing and increasing a switching frequency of the boost converter and updating a charge time variable if the current charge time is less than the charge time variable. However, it is not explicitly clear which element this charge time variable is associated with. Claim 8 introduces “a capacitor charging time” suggesting that the charging time of claim 8 is different from the charge time of claim 6. 
Regarding claim 7, it is rejected since it depends on claim 6 above.
Regarding claim 8, “a capacitor charging time” is introduced but it is not clear if this time is the same as the charge time introduced in claim 6.
Regarding claim 9, the phrase “opposite a change in charge time” is used but it is unclear which element’s charge time is being referenced and whether this charge time is related to the “capacitor charging time” of claim 8 or “current charge time” of claim 6. Claim 9 also introduced “a minimum charge time of the capacitor”. It is unclear if this charge time is related to the previous charge time of claim 9, the capacitor charging time of claim 8, and the current charge time/charge time variable of claim 6. If all of these charge times are referring to the charge time of a capacitor (the same capacitor), introducing this explicit relationship in parent claim 6 and maintaining the same language in the child claims would be helpful towards distinctly claiming the subject matter.
Regarding claim 11, it is claimed that the apparatus includes a boost converter that is a switched capacitor boost converter, which appears to be 2106 of fig. 21. However, "a switching converter" was already previously introduced in parent claim 10, which also appears to be 2106. It is unclear of the relationship between the switching converter, boost converter, and switched capacitor boost converter. For purposes of advancing prosecution, Examiner will interpret these elements to be the same 2106 for consistency with fig. 21. 

Regarding claim 13, it contains the same issues as above where it is unclear whether the voltage regulator is the same element as the switched capacitor converter or if the switched capacitor converter comprises a voltage regulator.
Regarding claim 14, it contains the same issues as described above where the relationship between the power tracking module of claim 10 and the asynchronous maximum output power tracking circuit of claim 14 is not clear. If the latter is further details of the former, clarification in the claim language is needed to specify this relationship.
Regarding claim 15, this claim is rejected since it depends on claims above.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 17 claims a transducer but it is not claimed how it connects to the elements of parent claim 10.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2013/0162335).
Regarding claims 1 and 10, figures 1-4 of Kim teach an apparatus comprising: a clock generator [CLOCK GENERATOR of fig. 4] configured to output a clock signal; a switching converter (of fig. 2) configured to operate at a frequency based on the clock signal; a hysteretic controller [eg. COMPARATOR3 of fig. 3] (par. 50) configured to regulate an intermediate output from the switching converter; and a power tracking module (of fig. 3 which controls INPUT CRITERION VOLTAGE, which controls CLOCK GENERATOR CONTROL SIGNAL input (of fig. 4) to CLOCK GENERATOR) configured to change a frequency control signal [CLOCK GENERATOR CONTROL SIGNAL] sent to the clock generator, the change in frequency is based on a current flowing into an output capacitor such that a charge time of the capacitor is minimized when the current is maximized (fig. 3 shows optimizing power based on current).
Regarding claim 16, figures 1-4 of Kim teach wherein the change in frequency is based on a current flowing into an output capacitor such that a charge time of the capacitor is minimized when the current is maximized (fig. 3 shows optimizing power based on current).
Regarding claim 18, figures 1-4 of Kim teach wherein the hysteretic controller is a ping-pong hysteretic controller.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Huynh (US 2015/0214964).
Regarding claims 2 and 11, Kim teaches the device as indicated above except wherein the apparatus includes a boost converter that is a switched capacitor boost converter. However, par. 29 of Huynh describes implementing a charge pump as a Dickson charge pump with switched capacitors. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the charge pump design as taught in Huynh for the purpose of utilizing a suitable and well-known type of charge pump. 
Regarding claim 12, Kim teaches the device as indicated above except wherein the apparatus includes a boost converter that includes a first capacitor and a second capacitor configured to buffer the boost converter outputs in opposite phases. However, par. 29 of Huynh describes implementing a charge pump as a Dickson charge pump. Dickson charge 
Regarding claim 13, Kim teaches the device as indicated above except wherein the apparatus includes a boost converter that includes a voltage regulator configured to utilize a modified Dickson topology. However, par. 29 of Huynh describes implementing a charge pump as a Dickson charge pump. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the charge pump design as taught in Huynh for the purpose of utilizing a suitable and well-known type of charge pump. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chung (US 10,256,743).
Regarding claim 17, Kim teaches the device as indicated above. Kim further shows a transducer in fig. 2 [PV solar cell]. Kim does not teach wherein the transducer is modelled as a Thevenin voltage source with an equivalent impedance. However, fig. 7 of Chung shows modelling a solar element as a Thevenin equivalent. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the Thevenin equivalent as taught in . 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Eaton (US 7,737,752).
Regarding claim 19, Kim teaches the device as indicated above except wherein the clock generator includes a state machine and one or more multiplexers. However, Eaton describes a clock generator with a state machine and multiplexers (col. 6, lines 46-67). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the clock generator as taught in Eaton for the purpose of utilizing a suitable and well-known type of clock generator design. 

Allowable Subject Matter
Pending corrections described above, claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIBIN CHEN/Primary Examiner, Art Unit 2896